
	
		II
		110th CONGRESS
		1st Session
		S. 1452
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2007
			Mrs. Clinton (for
			 herself and Mr. Domenici) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to establish a
		  national center for public mental health emergency preparedness, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Public Mental Health Emergency
			 Preparedness Act of 2007.
		2.National center
			 for public mental health emergency preparedness
			(a)Technical
			 amendmentsThe second part G (relating to services provided
			 through religious organizations) of title V of the Public Health Service Act
			 (42 U.S.C. 290kk et seq.) is amended—
				(1)by redesignating
			 such part as part J; and
				(2)by redesignating
			 sections 581 through 584 as sections 596 through 596C, respectively.
				(b)National
			 CenterTitle V of the Public Health Service Act (42 U.S.C. 290aa
			 et seq.), as amended by subsection (a), is further amended by adding at the end
			 the following:
				
					KNational center
				for public mental health emergency preparedness
						599.National
				center for public mental health emergency preparedness
							(a)In
				general
								(1)Definition
									(A)In
				generalFor purposes of this part, the term emergency
				health professionals means—
										(i)mental health
				professionals, including psychiatrists, psychologists, social workers,
				counselors, psychiatric nurses, psychiatric aides and case managers, group home
				staff, and those mental health professionals with expertise in psychological
				trauma and issues related to vulnerable populations such as children, older
				adults, caregivers, individuals with disabilities, pre-existing mental health
				and substance abuse disorders, and individuals living in poverty;
										(ii)public health
				and healthcare professionals, including skilled nursing and assisted living
				professionals; and
										(iii)emergency
				services personnel such as police, fire, and emergency medical services
				personnel.
										(B)CoordinationIn
				conducting activities under this part, emergency health professionals shall
				coordinate with—
										(i)county emergency
				managers;
										(ii)school personnel
				such as teachers, counselors, and other personnel;
										(iii)spiritual care
				professionals;
										(iv)other disaster
				relief personnel; and
										(v)State and local
				government officials that are responsible for emergency preparedness.
										(2)EstablishmentThe
				Secretary, in consultation with the Director of the Centers for Disease Control
				and Prevention, shall establish the National Center for Public Mental Health
				Emergency Preparedness (referred to in this part as the NCPMHEP)
				to address mental health concerns and coordinate and implement the development
				and delivery of mental health services in conjunction with the entities
				described in subsection (b)(2), in the event of bioterrorism or other public
				health emergency.
								(3)Location;
				Director
									(A)In
				generalThe Secretary shall offer to award a grant to an eligible
				institution to provide the location of the NCPMHEP.
									(B)Eligible
				institutionTo be an eligible institution under subparagraph (A),
				an institution shall—
										(i)be an academic
				medical center or similar institution that has prior experience conducting
				statewide training, and has a demonstrated record of leadership in national and
				international forums, in public mental health emergency preparedness, which may
				include disaster mental health preparedness; and
										(ii)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
										(C)DirectorThe
				NCPMHEP shall be headed by a Director, who shall be appointed by the Secretary
				(referred to in this part as the Director) from the eligible
				institution to which the Secretary awards a grant under subparagraph
				(A).
									(b)DutiesThe
				NCPMHEP shall—
								(1)prepare the
				Nation’s emergency health professionals to provide mental health services in
				the aftermath of catastrophic events, such as bioterrorism or other public
				health emergencies, that present psychological consequences for communities and
				individuals, including vulnerable populations such as children, individuals
				with disabilities, individuals with preexisting mental health problems
				(including substance-related disorders), older adults, caregivers, and
				individuals living in poverty;
								(2)coordinate with
				existing mental health preparedness and service delivery efforts of—
									(A)Federal agencies
				(such as the National Disaster Medical System, the Medical Reserve Corps, the
				Substance Abuse and Mental Health Services Administration (including the
				National Child Traumatic Stress Network), the Administration on Aging, the
				National Institute of Mental Health, the National Council on Disabilities, the
				Administration on Children and Families, the Department of Defense, the
				Department of Veterans Affairs (including the National Center for Post
				Traumatic Stress Disorder), and tribal nations);
									(B)State agencies
				(such as the State mental health authority, office of substance abuse services,
				public health authority, department of aging, the office of mental retardation
				and developmental disabilities, agencies responsible rehabilitation
				services);
									(C)local agencies
				(such as county offices of mental health and substance abuse services, public
				health, child and family community-based services, law enforcement, fire,
				emergency medical services, school districts, Aging Services Network, county
				emergency management, and academic and community-based service centers
				affiliated with the National Child Traumatic Stress Network); and
									(D)other
				governmental and nongovernmental disaster relief organizations; and
									(3)coordinate with
				childcare centers, childcare providers, community-based youth serving programs
				(including local Center for Mental Health Services children's systems of care
				grant sites), Head Start, the National Child Traumatic Stress Network, and
				school districts to provide—
									(A)support services
				to adults and their family members with mental health and substance-related
				disorders to facilitate access to mental health and substance-related
				treatment;
									(B)prevention and
				intervention services for mental health and substance-related disorders to
				youth of all ages that integrate the training curricula under section 599A;
				and
									(C)resources and
				consultation to address the psychological trauma needs of the families,
				caregivers, emergency health professionals; and all other professionals
				providing care in emergency situations.
									(c)Panel of
				experts
								(1)In
				generalThe Director, in consultation with Federal (such as the
				National Association of State Mental Health Program Directors, National
				Association of County and City Health Officials, and the Association of State
				and Territorial Health Officials), State, and local mental health and public
				health authorities, shall develop a mechanism to appoint a panel of experts for
				the NCPMHEP.
								(2)Membership
									(A)In
				generalThe panel of experts appointed under paragraph (1) shall
				be composed of individuals—
										(i)who are—
											(I)experts in their
				respective fields with extensive experience in public mental health emergency
				preparedness or service delivery, such as mental health professionals,
				researchers, spiritual care professionals, school counselors, educators, and
				mental health professionals who are emergency health professionals (as defined
				in subsection (a)(1)(A)) and who shall coordinate with the individuals
				described in subsection (a)(1)(B); and
											(II)recommended by
				their respective national professional organizations and universities to such a
				position; and
											(ii)who represent
				families with family members who have mental health and substance-related
				disorders.
										(B)TermsThe
				members of the panel of experts appointed under paragraph (1)—
										(i)shall be
				appointed for a term of 3 years; and
										(ii)may be
				reappointed for an unlimited number of terms.
										(C)Balance of
				compositionThe Director shall ensure that the membership
				composition of the panel of experts fairly represents a balance of the type and
				number of experts described under subparagraph (A).
									(D)Vacancies
										(i)In
				generalA vacancy on the panel of experts shall be filled in the
				manner in which the original appointment was made and shall be subject to
				conditions which applied with respect to the original appointment.
										(ii)Filling
				unexpired termAn individual chosen to fill a vacancy shall be
				appointed for the unexpired term of the member replaced.
										(iii)Expiration of
				termsThe term of any member shall not expire before the date on
				which the member's successor takes office.
										599A.Training
				curricula for emergency health professionals
							(a)Convening of
				group
								(1)In
				generalThe Director shall convene a Training Curricula Working
				Group from the panel of experts described in section 599(c) to—
									(A)identify and
				review existing mental health training curricula for emergency health
				professionals;
									(B)approve any such
				training curricula that are evidence-based or emerging best practices and that
				satisfy practice and service delivery standards determined by the Training
				Curricula Working Group; and
									(C)make
				recommendations for, and participate in, the development of any additional
				training curricula, as determined necessary by the Training Curricula Working
				Group.
									(2)CollaborationThe
				Training Curricula Working Group shall collaborate with appropriate
				organizations including the American Red Cross, the National Child Traumatic
				Stress Network, the National Center for Post Traumatic Stress Disorder, and the
				International Society for Traumatic Stress Studies.
								(b)Purpose of
				training curriculaThe Training Curricula Working Group shall
				ensure that the training curricula approved by the NCPMHEP—
								(1)provide the
				knowledge and skills necessary to respond effectively to the psychological
				needs of affected individuals, relief personnel, and communities in the event
				of bioterrorism or other public health emergency; and
								(2)is used to build
				a trained network of emergency health professionals at the State and local
				levels.
								(c)Content of
				training curricula
								(1)In
				generalThe Training Curricula Working Group shall ensure that
				the training curricula approved by the NCPMHEP—
									(A)prepares
				emergency health professionals, in the event of bioterrorism or other public
				health emergency, for identifying symptoms of psychological trauma, supplying
				immediate relief to keep affected persons safe, recognizing when to refer
				affected persons for further mental healthcare or substance abuse treatment,
				understanding how and where to refer for such care, and other components as
				determined by the Director in consultation with the Training Curricula Working
				Group;
									(B)includes training
				or informational material designed to educate and prepare State and local
				government officials, in the event of bioterrorism or other public health
				emergency, in coordinating and deploying mental health resources and services
				and in addressing other mental health needs, as determined by the Director in
				consultation with the Training Curricula Working Group;
									(C)meets the diverse
				training needs of the range of emergency health professionals; and
									(D)is culturally and
				linguistically competent.
									(2)Review of
				curriculaThe Training Curricula Working Group shall routinely
				review existing training curricula and participate in the revision of the
				training curricula described under this section as necessary, taking into
				consideration recommendations made by the participants of the annual national
				forum under section 599D and the Assessment Working Group described under
				section 599E.
								(d)Training
				individuals
								(1)Field
				trainersThe Director, in consultation with the Training
				Curricula Working Group, shall develop a mechanism through which qualified
				individuals trained through the curricula approved by the NCPMHEP return to
				their communities to recruit and train others in their respective fields to
				serve on local emergency response teams.
								(2)Field
				leadersThe Director, in consultation with the Training Curricula
				Working Group, shall develop a mechanism through which qualified individuals
				trained in curricula approved by the NCPMHEP return to their communities to
				provide expertise to State and local government agencies to mobilize the mental
				health infrastructure of such State or local agencies, including ensuring that
				mental health is a component of emergency preparedness and service delivery of
				such agencies.
								(3)QualificationsThe
				individuals selected under paragraph (1) or (2) shall—
									(A)pass a designated
				evaluation, as developed by the Director in consultation with the Training
				Curricula Working Group; and
									(B)meet other
				qualifications as determined by the Director in consultation with the Training
				Curricula Working Group.
									599B.Use of
				registries to track trained emergency health professionals
							(a)In
				generalThe Director, in consultation with the mental and public
				health authorities of each State and appropriate organizations (including the
				National Child Traumatic Stress Network), shall coordinate the use of existing
				emergency registries (including the Emergency System for Advance Registration
				of Volunteer Health Professionals (ESAR–VHP)) established to track medical and
				mental health volunteers across all fields and specifically to track the
				individuals in the State who have been trained using the curricula approved by
				the NCPMHEP under section 599A. The Director shall ensure that the data
				available through such registries and used to track such trained individuals
				will be recoverable and available in the event that such registries become
				inoperable.
							(b)Use of
				registryThe tracking procedure under subsection (a) shall be
				used by the Secretary, the Secretary of Homeland Security, and the Governor of
				each State, for the recruitment and deployment of trained emergency health
				professionals in the event of bioterrorism or other public health
				emergency.
							599C.Clearinghouse
				for public mental health emergency preparedness and service delivery
							(a)In
				generalThe Director shall establish and maintain a central
				clearinghouse of educational materials, guidelines, information, strategies,
				resources, and research on public mental health emergency preparedness and
				service delivery.
							(b)DutiesThe
				Director shall ensure that the clearinghouse—
								(1)enables emergency
				health professionals and other members of the public to increase their
				awareness and knowledge of public mental health emergency preparedness and
				service delivery, particularly for vulnerable populations such as children,
				individuals with disabilities, individuals with pre-existing mental health
				problems (including substance-related disorders), older adults, caregivers, and
				individuals living in poverty; and
								(2)provides such
				users with access to a range of public mental health emergency resources and
				strategies to address their community’s unique circumstances and to improve
				their skills and capacities for addressing mental health problems in the event
				of bioterrorism or other public health emergency.
								(c)AvailabilityThe
				Director shall ensure that the clearinghouse—
								(1)is available on
				the Internet;
								(2)includes an
				interactive forum through which users' questions are addressed;
								(3)is fully versed
				in resources available from additional Government-sponsored or other relevant
				websites that supply information on public mental health emergency preparedness
				and service delivery; and
								(4)includes the
				training curricula approved by the NCPMHEP under section 599A.
								(d)Clearinghouse
				working group
								(1)In
				generalThe Director shall convene a Clearinghouse Working Group
				from the panel of experts described under section 599(c) to—
									(A)evaluate the
				educational materials, guidelines, information, strategies, resources and
				research maintained in the clearinghouse to ensure empirical validity;
				and
									(B)offer technical
				assistance to users of the clearinghouse with respect to finding and selecting
				the information and resources available through the clearinghouse that would
				most effectively serve their community’s needs in preparing for, and delivering
				mental health services during, bioterrorism or other public health
				emergencies.
									(2)Technical
				assistanceThe technical assistance described under paragraph (1)
				shall include the use of information from the clearinghouse to provide
				consultation, direction, and guidance to State and local governments and public
				and private agencies on the development of public mental health emergency plans
				for activities involving preparedness, mitigation, response, recovery, and
				evaluation.
								599D.Annual
				national forum for public mental health emergency preparedness and service
				delivery
							(a)In
				generalThe Director shall organize an annual national forum to
				address public mental health emergency preparedness and service delivery for
				emergency health professionals, researchers, scientists, experts in public
				mental health emergency preparedness and service delivery, and mental health
				professionals (including those with expertise in psychological trauma and
				issues related to vulnerable populations such as children, older adults,
				caregivers, individuals with disabilities, pre-existing mental health and
				substance abuse disorders, and individuals living in poverty), as well as
				personnel from relevant Federal (including the National Center for Post
				Traumatic Stress Disorder), State, and local agencies (including academic and
				community-based service centers affiliated with the National Child Traumatic
				Stress Network), and other governmental and nongovernmental
				organizations.
							(b)Purpose of
				forumThe national forum shall provide the framework for bringing
				such individuals together to, based on evidence-based or emerging best
				practices research and practice, identify and address gaps in science,
				practice, policy, and education, make recommendations for the revision of
				training curricula and for the enhancement of mental health interventions, as
				appropriate, and make other recommendations as necessary.
							599E.Evaluation of
				the effectiveness of public mental health emergency preparedness and service
				delivery efforts
							(a)In
				generalThe Director shall convene an Assessment Working Group
				from the panel of experts described in section 599(c), who shall be independent
				from those individuals who have developed the NCPMHEP, to evaluate the
				effectiveness of the NCPMHEP’s efforts and those across the Federal Government
				in building the Nation’s public mental health emergency preparedness and
				service delivery capacity. Such group shall include individuals who have
				expertise on how to assess the effectiveness of the NCPMHEP's efforts on
				vulnerable populations (such as children, older adults, caregivers, individuals
				with disabilities, pre-existing mental health and substance abuse disorders,
				and individuals living in poverty).
							(b)Duties of the
				Assessment Working GroupThe Assessment Working Group
				shall—
								(1)evaluate—
									(A)the effectiveness
				of each component of the NCPMHEP, including the identification and development
				of training curricula, the clearinghouse, and the annual national forum;
									(B)the effects of
				the training curricula on the skills, knowledge, and attitudes of emergency
				health professionals and on their delivery of mental health services in the
				event of bioterrorism or other public health emergency;
									(C)the effects of
				the NCPMHEP on the capacities of State and local government agencies to
				coordinate, mobilize, and deploy resources and to deliver mental health
				services in the event of bioterrorism or other public health emergency;
				and
									(D)other issues as
				determined by the Secretary, in consultation with the Assessment Working Group;
				and
									(2)submit the annual
				report required under subsection (c).
								(c)Annual report
				and information
								(1)Annual
				reportOn an annual basis, the Assessment Working Group
				shall—
									(A)report to the
				Secretary and appropriate committees of Congress the results of the evaluation
				by the Assessment Working Group under this section; and
									(B)publish and
				disseminate the results of such evaluation on as wide a basis as is
				practicable, including through the NCPMHEP clearinghouse website under section
				599C.
									(2)InformationThe
				results of the evaluation under paragraph (1) shall be displayed on the
				Internet websites of all entities with representatives participating in the
				Assessment Working Group under this section, including the Federal agencies
				responsible for funding the Working Group.
								(d)Recommendations
								(1)In
				generalBased on the annual report, the Director, in consultation
				with the Assessment Working Group, shall make recommendations to the
				Secretary—
									(A)for
				improving—
										(i)the training
				curricula identified and approved by the NCPMHEP;
										(ii)the NCPMHEP
				clearinghouse; and
										(iii)the annual
				forum of the NCPMHEP; and
										(B)regarding any
				other matter related to improving mental health preparedness and service
				delivery in the event of bioterrorism or other public health emergency in the
				United States through the NCPMHEP.
									(2)Action by
				secretaryBased on the recommendations provided under paragraph
				(1), the Secretary shall submit recommendations to Congress for any legislative
				changes necessary to implement such recommendations.
								599F.Substance
				abuseFor purposes of this
				part, where ever there is a reference to providing treatment, having expertise,
				or provide training with respect to mental health, such reference shall include
				providing treatment, having expertise, or providing training relating to
				substance abuse, if determined appropriate by the Secretary.
						599G.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part—
							(1)$15,000,000 for
				fiscal year 2007; and
							(2)such sums as may
				be necessary for fiscal years 2008 through
				2011.
							.
			3.Disaster medical
			 assistance teamsSection
			 2812(a) of the Public Health Service Act (42 U.S.C. 300hh–11(a)) is amended by
			 adding at the end the following:
			
				(4)Disaster
				medical assistance teams and mental health professionals
					(A)Inclusion of
				mental health professionals
						(i)In
				generalThe National Disaster Medical System, in consultation
				with the National Center for Public Mental Health Emergency Preparedness
				(established under section 599) and the Emergency Management Assistance
				Compact, shall—
							(I)identify licensed
				mental health professionals with expertise in treating vulnerable populations,
				as identified under section 599(b)(1); and
							(II)ensure that
				licensed mental health professionals identified under subclause (I) are
				available in local communities for deployment with Disaster Medical Assistance
				Teams (including speciality mental health teams).
							(ii)CoordinationThe
				National Disaster Medical System shall ensure that licensed mental health
				professionals are included in the leadership of the National Disaster Medical
				System, in coordination with the National Center for Public Mental Health
				Emergency, to provide appropriate leadership support for behavioral programs
				and personnel within the Disaster Medical Assistance Teams.
						(B)DutiesThe
				principal duties of the licensed mental health professionals identified and
				utilized under this paragraph shall be to assist Disaster Medical Assistance
				Teams in carrying out—
						(i)rapid
				psychological triage during an event of bioterrorism or other public health
				emergency;
						(ii)crisis
				intervention prior to and during an event of bioterrorism or other public
				health emergency;
						(iii)information
				dissemination and referral to specialty care for survivors of an event of
				bioterrorism or other public health emergency;
						(iv)data collection;
				and
						(v)follow-up
				consultations.
						(C)TrainingThe
				National Disaster Medical System shall coordinate with the National Center for
				Public Mental Health Emergency Preparedness to ensure that, as part of their
				training, Disaster Medical Assistance Teams include the training curricula for
				emergency health professionals established under section 599A.
					(D)DefinitionsIn
				this paragraph:
						(i)Disaster
				medical assistance teamsThe term Disaster Medical
				Assistance Teams means teams of professional medical personnel that
				provide emergency medical care during a disaster or public health
				emergency.
						(ii)Rapid
				psychological triageThe term rapid psychological
				triage means the accurate and rapid identification of individuals at
				varied levels of risk in the aftermath of a public health emergency, in order
				to provide the appropriate, acute intervention for those affected
				individuals.
						(iii)Data
				collectionThe term data collection means the use of
				standardized, consistent, and accurate methods to report evidence-based or
				emerging best practices, triage mental health data obtained from survivors of
				an event of bioterrorism or other public health
				emergency.
						.
		
